Citation Nr: 0725018	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to a service 
connection claim for post-traumatic stress disorder (PTSD) 
and a claim for TDIU.  In a VA Form 9, dated in May 2005, the 
veteran indicated that he was appealing only the issue of a 
TDIU.  

In June 2006, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the hearing transcript is associated with the 
claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes obtaining medical and employment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

The veteran contends that he is unemployable due to his 
service-connected cervical spine disability currently rated 
as 60 percent disabling.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more.  38 C.F.R. § 4.16(a) (2006).  In the present appeal, 
the veteran does have a single disability rated at 60 
percent, as required by § 4.16 (a).  However, the question of 
whether the veteran's service-connected disability precludes 
him from securing or following substantially gainful 
employment remains.  See 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2006).

In support of his claim, the veteran submitted a September 
2004 Vocational Rehabilitation & Employment letter indicating 
that his services must be discontinued due to his health 
conditions precluding his ability to work.  On remand, the 
veteran's VA vocational rehabilitation file should be 
obtained and associated with the claims file for an adequate 
determination of the veteran's TDIU claim.

Further, at the aforementioned hearing on appeal, the veteran 
testified that his cervical spine disability has worsened in 
symptomatology since his most recent VA examination in August 
2003.  He also testified to have continuously received 
outpatient treatment from the New Orleans VA Medical Center 
(VAMC).  Presently, the most recent treatment records 
contained in the claims file is dated in December 2003.  On 
remand, the AOJ should ask the veteran to identify health 
care providers who have treated him for his cervical spine 
disability and attempt to obtain relevant treatment records 
if not already in the claims file, in particular, records 
from the New Orleans VAMC from August 2003 to the present.  

After receipt of records, the veteran should be scheduled for 
a VA orthopedic/ neurological examination, by appropriate 
specialists, to ascertain the current nature and extent of 
his cervical spine disability.  Clinical findings must be 
reported in detail, including neurological findings, 
measurement of range of motion, limitation of function, and 
pain.  Both the former and current criteria of rating 
disorders of the spine should be considered.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the veteran's 
VA Vocational Rehabilitation folder and 
associate it with the record on appeal.

2.  The AOJ should again ask the veteran 
to identify all health care providers 
that have treated him for his cervical 
spine disability.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the AOJ 
should obtain records, if any, from the 
New Orleans VAMC from August 2003 to the 
present.  If records are unavailable and 
future attempts to retrieve the records 
are futile, please have the health care 
provider so indicate.

3.  After completion of the above, AOJ 
should schedule the veteran for 
orthopedic/neurological examinations, to 
be performed by the appropriate 
specialists, to evaluate the nature and 
severity of the veteran's service-
connected cervical spine disability.  The 
AOJ must make the claims file available 
to the examiners.  The claims file must 
be thoroughly reviewed by the examiners 
in connection with the examinations, and 
their examination reports must so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and complete range of motion 
studies (forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation) expressed in 
degrees, with and without pain.

In particular, the orthopedic/neurologic 
examiners should be provided with copies 
of the old and new rating criteria for 
spinal disorders to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected 
cervical spine disability.  If the 
veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected disability, the 
neurologic examiner should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 12 
months for the appeal period beginning 
September 23, 2002, as well as comment on 
any related chronic orthopedic or 
neurological manifestations, such as 
incomplete or complete paralysis, with or 
without muscular atrophy, due to the 
veteran's service-connected cervical 
disability, and identify the affected 
nerve(s).  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected cervical 
spine disability and render an opinion as 
to the overall effect of such a 
disability, without consideration of any 
nonservice-connected disabilities or his 
age, on the veteran's ability to obtain 
and retain employment.  The examiners 
should clearly outline the rationale for 
any opinion expressed. If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU, to include the issue 
of whether a total rating is warranted on 
an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b) (2006).  
All applicable laws and regulations 
should be considered.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case that summarizes the 
pertinent evidence and fully cites the 
applicable legal provisions.  They should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



